                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

RICHARD SLEZAK,               )                CIVIL NO. 18-00371 JAO-RLP
                              )
          Plaintiff,          )
                              )                ORDER DENYING APPLICATION
     vs.                      )                TO PROCEED IN FORMA
                              )                PAUPERIS
NANCY A. BERRYHILL,           )
                              )
          Defendant.          )
_____________________________ )

  ORDER DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS

             Before the Court is Plaintiff Richard Slezak’s (“Plaintiff”) Application

to Proceed In Forma Pauperis (“Application” or “IFP Application”), filed

September 27, 2018. A court may authorize the commencement or prosecution of

any suit without prepayment of fees by a person who submits an affidavit that the

person is unable to pay such fees. 28 U.S.C. § 1915(a)(1). “An affidavit in

support of an IFP application is sufficient where it alleges that the affiant cannot

pay the court costs and still afford the necessities of life.” Escobedo v. Applebees,

787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont De Nemours &

Co., Inc., 335 U.S. 331, 339 (1948)). Absolute destitution is not required to obtain

benefits under the IFP statute, but “a plaintiff seeking IFP status must allege

poverty ‘with some particularity, definiteness and certainty.’” Id. (citation
omitted).

             Based on the present record, the Court is unable to ascertain whether

Plaintiff is entitled to proceed IFP. Paragraph three of the Application requires

identification of all sources of income for the past 12 months. For the identified

source(s) of income, a plaintiff must describe the source of money and state the

amount received and the amount he or she expects to receive in the future. Here,

although Plaintiff identified dividends as a source of income, he merely states that

“[d]ividends were less than $300,” without indicating what amounts he expects to

receive in the future.

             Plaintiff also represents that he has $3,000 in cash or in a checking or

savings account; a damaged 2014 Subaru Forester; a Maui property, the access to

which has been destroyed by the State/City; and stocks with a value of

approximately $5,000. With respect to his vehicle and property, Plaintiff claims

that “[b]oth have values that cannot easily be determined [sic] together could be a

few thousand dollars.” IFP Application at ¶ 5. Taken together, these assets

militate against a finding that Plaintiff is entitled to proceed IFP. Moreover, the

veracity of Plaintiff’s representation that his vehicle and property have a combined

value of a few thousand dollars is questionable. Nevertheless, the Court will

provide Plaintiff with an opportunity to clarify this information.


                                          2
             Finally, although the form Complaint utilized by Plaintiff requires that

a copy of the Commissioner’s final decision, as well as a copy of the notice that an

appeal was denied from the Social Security Appeals Council, be attached, see

Compl., sec. II, Plaintiff failed to attach said documents. Without this information,

the Court is unable to assess whether Plaintiff properly commenced this action.

             For these reasons, the Court DENIES WITHOUT PREJUDICE

Plaintiff’s IFP Application. If Plaintiff wishes to resubmit an Application

addressing the identified deficiencies, he must do so by October 15, 2018.

Plaintiff must provide all information requested in the Application and include all

relevant details and monetary values with respect to his assets and income. If

Plaintiff does not intend to seek IFP status, he must pay the applicable filing fee by

October 15, 2018. Failure to file another IFP Application or submit the applicable

filing fee by October 15, 2018 will result in the dismissal of this action.

             IT IS SO ORDERED.

             DATED:        Honolulu, Hawaii, October 1, 2018.




CIVIL NO. 18-00371 JAO-RLP; SLEZAK V. BERRYHILL; ORDER DENYING APPLICATION TO PROCEED IN
FORMA PAUPERIS


                                           3
